            Case 1:20-cv-02835-GHW Document 3 Filed 09/21/20 Page 1 of 1

                                                                             USDC SDNY
                                                                             DOCUMENT
                                                                             ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                             DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                             DATE FILED: 9/21/2020
----------------------------------------------------------------- X
                                                                  :
LAUREL RUBIN,                                                     :
                                                                  :
                                                 Plaintiff,       :             1:20-cv-2835-GHW
                                                                      :
                         -against-                                    :             ORDER
                                                                  :
JOHN GALLI,                                                       :
                                                                  :
                                               Defendant.         :
                                                                  :
----------------------------------------------------------------- X
GREGORY H. WOODS, United States District Judge:

         Defendant has informed the Court that this matter was improperly removed to the Southern

District of New York, and that Defendant has since refiled the Notice of Removal in the proper

venue, the Eastern District of New York. See Dkt. No. 2. Therefore, Defendant's request for an

order directing the Clerk of Court to administratively close this case, is granted.

         Defendant is directed to serve this order on Plaintiff and retain proof of service.

         The Clerk of Court is directed to terminate all pending motions, adjourn all deadlines, and

close this case.

         SO ORDERED.

Dated: September 21, 2020
                                                                      __________________________________
                                                                             GREGORY H. WOODS
                                                                            United States District Judge
